United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41393
                        Conference Calendar



JOE HAVEN BEADLES,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-546
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Joe Haven Beadles, formerly federal prisoner # 04049-078,

appeals the district court’s denial of his petition for a writ of

error coram nobis challenging his convictions for conspiracy to

commit mail and wire fraud and for money laundering.     Beadles

argues that the indictment was constructively amended, that the

indictment was insufficient, and that the evidence was

insufficient to support his convictions.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41393
                               -2-

     Because Beadles is raising his arguments that the indictment

was constructively amended and that it was insufficient for the

first time on appeal, we do not address them, except to note that

his assertion that the indictment was insufficient was previously

rejected in this court’s decision affirming the district court’s

denial of relief under 28 U.S.C. § 2255.    See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); United

States v. Beadles, No. 99-40044 (Dec. 22, 1999) (unpublished).

To the extent that Beadles challenges the sufficiency of the

evidence to support his convictions, his conclusory arguments,

which are not supported by any record evidence, do not establish

the exceptional circumstances warranting coram nobis relief.     See

Jiminez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996).

Additionally, this issue also was decided against Beadles in the

decision affirming the denial of his 28 U.S.C. § 2255 motion.

See Beadles, No. 99-40044, slip op. at 2.

     AFFIRMED.